     Case 3:18-cv-01222-MMA-AGS Document 71 Filed 02/09/21 PageID.432 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ROBERT NINTEMAN,                                   Case No. 18-cv-1222-MMA (AGS)
12                                      Plaintiff,
                                                         ORDER GRANTING JOINT
13    v.                                                 MOTION TO DISMISS
14    THE DUTRA GROUP and R.E. STAITE
                                                         [Doc. No. 70]
      ENGINEERING, INC.,
15
                                     Defendants.
16
17
18          The parties have filed a joint motion to dismiss the action with prejudice. See Doc.
19    No. 70. Good cause appearing, the Court GRANTS the parties’ joint motion and
20    DISMISSES this action with prejudice. Each party shall bear its own attorneys’ fees
21    and costs. The Court DIRECTS the Clerk of Court to terminate this action in its entirety.
22          IT IS SO ORDERED.
23
24    Dated: February 9, 2021
25
26
27
28

                                                     1
                                                                             18-cv-1222-MMA (AGS)
